[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Steve Garrison was convicted of decoying from the custody of the father his three minor girls, and he appeals. Affirmed.
The appellant was convicted of the offense denounced by section 6212 of Code 1907. The evidence shows that the girls alleged to have been decoyed away from their father's custody were 13, 15, and 16 years of age; and appellant's only contention is that neither of these girls was a child within the meaning of this section of the Code. Its language is that: "Any person who unlawfully takes or decoys away any child with intent to detain or conceal it from its parents, guardian, *Page 597 
or other person having the lawful charge of it, or who unlawfully detains any child from its parents, guardian, or other person having lawfull charge of it, must, on conviction, be imprisoned in the county jail, or sentenced to hard labor for the county, for not more than two years."
The purpose of this statute, as its language clearly imports, is to protect the custody of the "parents or guardian or other person having the lawful custody."
The law imposes on the parent the duty of maintenance, education, and moral training of his offspring; and in order that he may perform this duty, ordinarily, the law guarantees him their custody and control during their minority. — 29 Cyc. 1583, 1584. The lawful custody of the parent, guardian, or other lawful custodian of any young person that has not reached his or her majority is within the protection of this statute. The word "child" or "children," when used irrespective of parentage, may denote that class of persons under the age of majority. — Miller v. Finnegan, 26 Fla. 29, 7 So. 140, 6 L.R.A. 813.
This disposes of the only question presented adverse to appellant's contention, and the judgment of the trial court will be affirmed.
Affirmed.